Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 29, 2016

The Court of Appeals hereby passes the following order:

A17D0161. ROBERT BAEZ v. THE STATE.

      In 1994, a jury found Robert Baez guilty of trafficking in cocaine. We affirmed
his conviction on appeal. See Baez v. State, 217 Ga. App. 511 (458 SE2d 658)
(1995). In September 2016, he filed a motion requesting the transcript of the grand
jury proceedings, which the trial court denied. He has filed an application for
discretionary review of that denial.
      Although Baez included a copy of the trial court’s order, which shows that it
was signed by the judge on October 11, 2016, the order was not a stamped “filed”
copy as required by Court of Appeals Rule 31 (e). Without such a copy of the order,
we cannot ascertain if the application was filed within 30 days of the day it was
entered by the trial court clerk, which is a jurisdictional prerequisite. See OCGA § 5-
6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, on
November 3, 2016, we ordered Baez to supplement his application within ten days
with a stamped “filed” copy of the order to be appealed. We provided that failure to
comply with this directive would result in dismissal of the application. Baez has not
submitted a stamped “filed” copy of the order, and more than ten days have passed
since our order of November 3.
      Baez has filed a motion for an extension of time to file a stamped “filed” copy
of the order, or, in the alternative, for this Court to order the trial court clerk to
forward to this Court a stamped “filed” copy of the order. Baez’s argument in his
motion that he has made efforts to obtain a stamped “filed” copy of the order, but has
been unable to obtain such a copy from the trial court clerk, does not excuse the
requirement imposed upon him by Court of Appeals Rule 31 (e). Without a stamped
“filed” copy, we are unable to entertain jurisdiction over this case. Accordingly,
Baez’s motion is hereby DENIED, and his application is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                                                          11/29/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.